Title: To James Madison from Robert C. Gardiner, 11 September 1803
From: Gardiner, Robert C.
To: Madison, James


					
						Sir!
						Gothenburg 11th. September 1803
					
					As the packet is detaind by contrary winds I hereby inclose with my letter of the 29 Ultimo such information as I have this moment favd by.
					A negotiation is in being between the Courts of Sweden and Brittain  A Courier from the former was dispatchd from this a few days since and it is expected a new treaty being ratifyed between the two nations. From the warlike preperations in Russia and there opperations towards this quarter, that they as well as Sweden will be in alliance with Brittain or remain Neutral during the present contest.  Germany is very much affected by the blockading of the Elbe as the meet with difficultys in obtaining supplyes from that quarter; there grievances stated in the public gazetts are of a menacious nature and the result we apprehend will be of serious importance.
					I have obtained from the Custom house a Note of the anual exports from this port to forreign parts and likwise the nomber of Ships owned in this City estimated one third of all that is exported from the whole Kingdom.  To say Six Hundred and ty Ships  fourteen thousand Tons of Iron  Hundred and five Tons steel  Hundred Dito of Nails  Ninety ditto of Allum  Hundred &  Ditto. of Rockmoss, one Hundred eighty barrels of salted Herring  five thousand four hundred of smoaked. Ditto  thirty four thousand three hundred Hogsheads of Herring Oil  Six thousand barrels Tar and pitch, twenty Six thousand dozen of planks and   and three hundred and fifty thousand dollars of East India goods  an immens quantaty of powder copper Cordage Hemp Duck linnings diaper & which is regurlarly decre owing to new regulations issued by his Majestys Chamber of commerce.  An ordinance passed in April Ultimo opperating rigidly on the Americans trading here, I got repeal’d by and through the assistance of Lord Ruth of Stockholm of his Majestys Counsil.  I shall during my residence here advise you of my opperations and be indefatigable in promoting a peaceful understanding between the two Nations and have the Honor to be Mos Respectfully, Sir Your Mo. ob hum. Servant
					
						Robt. C Gardiner
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
